DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamaki et al. (US 2018/0204493 A1) in view of Weindorf et al. (US 2019/0331959 A1).
In regard to claim 1, Sakamaki et al. discloses a panel device, comprising (see e.g. Figures 1-6): 
a panel unit 10 that is light-transmissive and one of colored or colorless (see e.g. paragraph [0027]); 
a light-blocking layer 23 including an opening 24 shaped in correspondence with a representation displayed on the panel unit; 
a light source 34 that emits light from a rear side of the panel unit and displays the representation on the panel unit with the light passing through the opening.
Sakamaki et al. fails to disclose
a concealing portion that blurs an edge of the opening when the light emitted from the light source passes through the opening so that the opening is relatively unnoticeable from an outer side.
However, Weindorf et al. discloses
a concealing portion that blurs an edge of the opening when the light emitted from the light source passes through the opening so that the opening is relatively unnoticeable from an outer side (see e.g. Figure 7 and paragraph [0085] where the edge of light shielding film 130 is illustrated to have a light concealing effect via fade effect).
Given the teachings of Weindorf et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sakamaki et al. with a concealing portion that blurs an edge of the opening when the light emitted from the light source passes through the opening so that the opening is relatively unnoticeable from an outer side.
Doing so would provide a more aesthetically pleasing display panel within the vehicle.
In regard to claim 2, Sakamaki et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the concealing portion is arranged on a rear surface of the panel unit.
However, Weindorf et al. discloses (see e.g. Figures 3 and 7):
wherein the concealing portion (i.e. part of 130) is arranged on a rear surface of the panel unit.
Given the teachings of Weindorf et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sakamaki et al. with wherein the concealing portion is arranged on a rear surface of the panel unit.
Doing so would provide a more aesthetically pleasing display panel within the vehicle.
In regard to claim 3, Sakamaki et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the light-blocking layer is formed on a layer on which the concealing portion is formed.
However, Weindorf et al. discloses (see e.g. Figures 3 and 7):
wherein the light-blocking layer 130 is formed on a layer on which the concealing portion is formed (see e.g. Figure 7 and not that the concealing portion is modification of the light-blocking layer in the vicinity of the opening).
Given the teachings of Weindorf et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sakamaki et al. with wherein the light-blocking layer is formed on a layer on which the concealing portion is formed.
Doing so would provide a more aesthetically pleasing display panel within the vehicle.
In regard to claim 4, Sakamaki et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the concealing portion is printed in a manner achieving at least one of gradual color changing, color gradation, color blurring, and color shading.
However, Weindorf et al. discloses
wherein the concealing portion is printed in a manner achieving at least one of gradual color changing, color gradation, color blurring, and color shading (see e.g. Figure 7 and not that the concealing portion is modification of the light-blocking layer in the vicinity of the opening).
Given the teachings of Weindorf et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sakamaki et al. with wherein the concealing portion is printed in a manner achieving at least one of gradual color changing, color gradation, color blurring, and color shading.
Doing so would provide a more aesthetically pleasing display panel within the vehicle.
In regard to claim 5, Sakamaki et al. discloses the limitations as applied to claim 1 above, and
wherein the panel unit includes a black background corresponding to a color of the light-blocking layer (see e.g. paragraph [0043]).
In regard to claim 6, Sakamaki et al. discloses the limitations as applied to claim 1 above, and
a display that includes a window frame 24; and 
an image displaying unit 31 that serves as the light source and projects an image as the representation from the rear side of the panel unit through the window frame 24 onto the panel unit to display the image on the panel unit 
Sakamaki et al. fails to disclose
wherein the concealing portion is formed along the window frame that defines the opening in the display.
However, Weindorf et al. discloses (see e.g. Figures 2, 3, 7):
wherein the concealing portion (i.e. 35, part of 130, see Figure 7) is formed along the window frame that defines the opening in the display.
Given the teachings of Weindorf et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sakamaki et al. with wherein the concealing portion is formed along the window frame that defines the opening in the display.
Doing so would provide a more aesthetically pleasing display panel within the vehicle.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamaki et al. (US 2018/0204493 A1) in view of Weindorf et al. (US 2019/0331959 A1) and further in view of Pryor (US 2008/0211779 A1).
In regard to claim 7, Sakamaki et al., in view of Weindorf et al., discloses the limitations as applied to claim 1 above.
Sakamaki et al. further discloses
a symbol portion 13b that includes a mark opening shaped in correspondence with a mark serving as the representation (see e.g. paragraph [0048]), to the mark opening to display the mark, which is shaped in correspondence with the mark opening, on the panel unit(see e.g. paragraph [0048]). 
Sakamaki et al., in view of Weindorf et al., fails to disclose
a light projector that serves as the light source and emits light from the rear side of the panel unit,
a detector arranged inward from the mark opening to detect when the panel unit is touched at the mark.
However, Pryor discloses (see e.g. Figure 2a, 3a):
a light projector 110 that serves as the light source and emits light from the rear side of the panel unit,
a detector 205 arranged inward from the mark opening to detect when the panel unit is touched at the mark (see e.g. paragraph [0243]).
Given the teachings of Pryor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sakamaki et al., in view of Weindorf et al., with a light projector that serves as the light source and emits light from the rear side of the panel unit to the mark opening to display the mark, which is shaped in correspondence with the mark opening, on the panel unit, a detector arranged inward from the mark opening to detect when the panel unit is touched at the mark.
Doing so would provide a means for allowing the panel to be interactive/use a touch screen.
In regard to claim 8, Sakamaki et al., in view of Weindorf et al., discloses the limitations as applied to claim 1 above.
Sakamaki et al. further discloses (see e.g. Figures 1-6):
an indicator portion 12b that includes an indicator opening 24 shaped in correspondence with an indicator serving as the representation, the light source 34 and emits light from the rear side of the panel unit 10 to the indicator opening 24 to display the indicator, which15OTI-030857 US ORD is shaped in correspondence with the indicator opening  24, on the panel unit 10.
Sakamaki et al., in view of Weindorf et al., fails to disclose
a light projector that serves as the light source and emits light from the rear side of the panel unit.
However, Pryor discloses (see e.g. Figure 2a, 3a):
a light projector 110 that serves as the light source and emits light from the rear side of the panel unit.
Given the teachings of Pryor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sakamaki et al., in view of Weindorf et al., with a light projector that serves as the light source and emits light from the rear side of the panel unit to the mark opening to display the mark, which is shaped in correspondence with the mark opening, on the panel unit.
Doing so would provide a light source for illuminating the various indicators and symbols on the display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871